priority over a first security interest and that the association may
                nonjudicially foreclose on that lien.
                            It is so ORDERED.


                                                                                           C.J.



                                                                                            J.
                                                            Pickering


                                                              f3tkos    SI;            ,
                                                                                            J.
                                                            Hardesty


                                                                                            J.
                                                            Parraguirrefi3/4r 7


                                                                                       ,    J.
                                                            Douglas




                                                            Saitta


                cc: Law Office of Richard L. Tobler, Ltd.
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Clerk, United States District Court for the District of Nevada




SUPREME COURT
        OF                                              2
     NEVADA


(0) 1947A